Detailed Action
1.	 The present application is being examined under the pre-AIA  first to invent provisions. Applicant’s amended claims dated August 13th, 2021 responding to the May 13th, 2021 Office Action provided in the rejection of claims 24-43. 

Status of Claims
2.	Claims 24-25, 28, 30-31 34, 36, 40 and 42 have been amended. Claims 24-43 are pending in the application, of which claims 1 and 12 are in independent form and these claims (24-43) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3. 	(A).	Regarding Non-Statutory Double Patenting rejection: Based on the remarks filed on September 22nd, 2020, which Applicants have indicated the intention of differing any action against the applied Non-Statutory Double Patenting Rejection until the maturity of the prosecution Office hereby maintains the Non-Statutory Double Patenting Rejection.
(B). Regarding 35 U.S.C. § 112(a) rejection: Applicant's amendment appropriately addressed the rejection to the claims 24-25, 28, 30-31, 34, 36 and 40 under 35 U.S.C. § 112(a). The rejection to the claims 24-25, 28, 30-31, 34, 36 and 40 under 35 U.S.C. § 112(a) has been withdrawn.
 (C). Regarding art rejection: In regards to claims 24-43 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.	

Response to the Arguments
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

analyze a set of program code executable using a virtual machine to determine that the analyzed program code includes an operation to generate a copy of an object, the object being configured to accumulate data. Applicant respectfully submits that Fulton fails to disclose the above recited analyze, accumulate and determine features” [emphasis original] (please see Remarks page: 9, ¶[01]).
	Response: Examiner respectfully disagrees with the Applicant. First, in the previous office action Examiner elaborately pointed out that the Applicant’s claimed invention renders and possesses subject matters such as “In one embodiment, the program code may be optimized to replace a copy of a data object (e.g., an immutable object) with a pointer to the data object if there are no references to the original object outside of a particular code segment or after the copy operation in the original code. In this manner, 10an unnecessary copy of an object may be eliminated if the state of the object is never visible outside of a particular code segment (e.g., a builder function that produces the object as output).In one embodiment, an operation to copy a data object (e.g., a buffer or other data structure that accumulates data) may be removed, and the memory for storing the object may be allocated using a copy-on-write flag. In this manner, any copying of 15the object may be deferred until such time as a consumer of the object seeks to modify it” (please see specification ¶[0012]); and Applicants adamantly ignored and avoided such argument. However, Applicant explained and cited portion from the applied art according to their own necessity; and Applicant failed to explain his own invention, and compare the instant claimed invention with the cited reference to justify any difference. In this extent, Examiner respectfully point outs that while Applicant articulate his/her disagreement regarding any part of the cited art Applicant must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification. For an example, in the remarks Applicant continuously emphasized the feature “analyze a set of program code executable using a virtual machine to determine that the analyzed program code includes an operation to generate a copy of an object, the object being configured to accumulate data”; however, originally filed disclosure states that “program code may be analyzed to determine whether it includes an operation to 30generate a copy of an object such as a buffer object. In one embodiment, data may be added to the object at different times, e.g., as a result of one or more input/output Atty. Dkt. No.: 5924-52902/P8682-US03CON Page 15 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. operations” (please see ¶[0045]). On the other hands, Fulton teaches “Memory in heap memory 314 may be allocated to objects” (please see ¶[0047]), that is to say the heap also accumulate data objects.
	Applicant further asserted that “Also cited in the Action is Fulton Figure 8, however Applicant further notes that nowhere in Figures 8A and 8B does Fulton disclose that those operations are predicated on any code analysis or the determination disclosed in paragraph ¶[0033]. Instead, those methods rely only on a request to get a buffer, with the buffer returned possibly not even allowing a write. Indeed, the entire optimization of Figure 8B is reliant on a determination that no write will ever be performed. Should the object in Figure 8 be determined not to be immutable, as shown in a negative result in 812 of Fulton, no optimization is performed” (please see Remarks page: 9-10), which is completely out of context. Nowhere in remarks Applicant has mentioned which limitation or at least claim Applicant is being referring to. As articulated in the previous office action that Applicant’s statement does not explain with a full development of reasons how the elements recited within the body of claim are directed to the invention which must clearly defined in the specification. Applicants have not met the burden of analysis for the rejection as set forth in the remarks. The Applicants statements are an oversimplification of the prior arts of record and does not account for invention described and expressed in the cited prior arts. Applicant is also reminded that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Argument: Applicant contended that “Nowhere in the cited section does Fulton disclose determining that the set of program code comprises an operation to generate a copy of an object. Furthermore, nowhere in the cited section does Fulton disclose analyzing a set of program code executable using a virtual machine to make this cited determination. Finally, Fulton is concerned with writes to immutable data, whereas the object feature of the claim is configured to accumulate data. In other words, the object of claim 24 is explicitly not immutable but is, rather, an object to which data is written” (please see Remarks page: 9: ¶[02]).
	Response: Examiner respectfully disagrees with the Applicant because Fulton overwhelmingly teaches these features of the claims. As explained before, originally filed discloser teaches in this regards to the pertained claimed limitation. Specification reads “In one embodiment, the program code may be optimized to replace a copy of a data object (e.g., an immutable object) with a pointer to the data object if there are no references to the original object outside of a particular code segment or after the copy operation in the original code. In this manner, 10an unnecessary copy of an object may be eliminated if the state of the object is never visible outside of a particular code segment (e.g., a builder function that produces the object as output).In one embodiment, an operation to copy a data object (e.g., a buffer or other data structure that accumulates data) may be removed, and the memory for storing the object may be allocated using a copy-on-write flag. In this manner, any copying of 15the object may be deferred until such time as a consumer of the object seeks to modify it” (please see specification ¶[0012]), which means in order to eliminate the act of copying of an object an optimized code replace a copy of a data object/immutable object with a pointer the data object if there are no references to the original object outside of a particular code segment. 
Similarly, Fulton discloses: “method, apparatus, and computer usable program code for copy-on-write optimization of immutable objects. In one embodiment, an immutable object is marked as a read-only to form a read-only object. The read-only object is formed to delay copying of the immutable object until a runtime determination is made that a write to the immutable object will be made. In response to an attempt to write to the read-only object, an internal value of the read-only object is copied to a read-and-write using runtime information to form a writable copy of the read-only object. A set of references for the read-only object is updated to point to the writable copy of the read-only object. Delaying copying of the immutable object optimizes a copy-on-write of the immutable object” (please see ¶[0009]), also see “Dynamic memory manager 308 includes storage management 326. Storage management 326 is a software component for managing the immutable object read-only storage. The most efficient way to get read-only storage in heap memory 314 is to mark a set of pages in heap memory 314 as read-only” (please see ¶[0051]). Moreover, Fulton discloses “Dynamic memory manager 308 creates an immutable object in a read only storage to form read-only immutable object 312. In other words, read-only immutable object 312 is an object in heap memory 314 that has been set to read-only. A process or method may read internal values from read-only immutable object 312 but data cannot be written to read-only immutable object 312” (please see ¶[0042]), and “optimizing copy-on-writes of immutable objects. An immutable object is marked as a read-only to form a read-only immutable object. In one embodiment, the immutable object is marked as a read-only object by creating the immutable object in a read-only storage to form the read-only object” (please see ¶[0030]), that is to say in the specific segment of the Heap Memory 314 only store or accumulate data objects which can be read only not writable on the segment of the heap memory. 
As explained above Fulton sufficiently discloses determining that the set of program code comprises an operation to generate a copy of an object, as claimed, and also discloses copy of the object being removed to generate optimized program code. If an applicant disagrees with any factual findings by the office, an effective traverse of a rejection based wholly or partially on such findings must include a reasoned statement explaining why the applicant believes the office has erred substantively as to the factual findings. A mere statement or argument that the office has not established a prima facie case of obviousness or that the office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an affective traverse of the rejection under 37 CFR 1.111(b). Office personnel addressing this situation may repeat the rejection made in the prior Office action and make the next Office action final. See MPEP §706.07(a).
Therefore, Fulton overwhelmingly teaches claimed subject matters. The following art rejection addresses remaining argument provided in the remarks. Accordingly Fulton sufficiently discloses argued claimed limitations as stated above. Examiner respectfully submit that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or subcombination of features which represent less than the entirety of the prior art as a whole. While a particular feature or subcombination of features referred to by the Applicants in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection.
	Examiner respectfully submit that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or subcombination of features which represent less than the entirety of the prior art of invention as a whole. While a particular feature or subcombination of features referred to by the applicant in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01.








	Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United 
6. 	Claims 36-43 are rejected pre-AIA  35 U.S.C. 102(b) as being anticipated by Fulton et al. (US Patent Application Publication No. 2009/0031292 A1 -herein after Fulton [art has been previously made of record]).

Per claim 36: 
Fulton discloses:
A system (At least see ¶[0030] - a computer implemented method, apparatus, and computer usable program code for optimizing copy-on-writes of immutable objects), comprising: 
one or more computing devices comprising one or more respective hardware processors and memory (At least see ¶[0029] - main memory 208 or a cache such as found in north bridge and memory controller hub 202. A processing unit may include one or more processors or CPUs) configured to: 
determine whether a set of program code comprises one or more references to an object after an operation to generate a copy of the object (At least see ¶[0033] - determination is made that a write to the immutable object will be made. In response to an attempt to write to the read-only object, an internal value of the read-only object is copied to a read-and-write using runtime information to form a writable copy of the read-only object), wherein the set of program code is executable using a virtual machine (At least see ¶[0040] - binary representation of executable program code that is capable of being executed in a virtual machine); and 
in response to determining that the set of program code does not comprise the one or more references to the object after the operation to generate the copy of the object (At least see ¶[0009] - an immutable object is marked as a read-only to form a read-only object. The read-only object is formed to delay copying of the immutable object until a runtime determination is made that a write to the immutable object will be made), generate a optimized program code (At least see ¶[0040] - Dynamic compilation of bytecode into machine code is generally faster than compilation of source code into machine code. This dynamic compilation also allows JIT compiler 304 to optimize compiled code using information known only at runtime), wherein to generate a optimized program code the one or more computing devices are configured to replace the operation to generate the copy of the object in the set of program code with an operation to update a pointer in the optimized program code (At least see ¶[0050] - specialization 324 creates additional control-flow code, which decides whether the internal value of an immutable object will be externalized to form writable copy 316 of immutable object 312 or whether a full copy of read-only immutable object 312 will be performed. The decision of whether to externalize the internal value or whether a full copy will be made is made based on whether the immutable object is allocated in read-only memory on heap memory 314, also see ¶[0042] -Dynamic memory manager 308 creates an immutable object in a read only storage to form read-only immutable object 312. In other words, read-only immutable object 312 is an object in heap memory 314 that has been set to read-only, also see ¶[0081]- read-only object is formed to delay copying of the immutable object until a runtime determination is made that a write to the immutable object will be made. In response to an attempt to write to the read-only object, an internal value of the read-only object is copied using runtime information to form a writable copy of the read-only object. A set of references for the read-only object are updated to point to the writable copy of the read-only object. Delaying copying of the immutable object optimizes a copy-on-write of the immutable object, also see ¶[0047] - Heap memory 314 is an area or pool of unused memory residing in main memory or primary memory … reference does not store the actual desired data itself but rather points to the object that does store the desired data).  

Per claim 37: 
Fulton discloses:
an operation to update the pointer comprises an operation to make an output object of a procedure point to the object, wherein the object is built by the procedure (At least see ¶[0006] - process can make a copy of a reference to the immutable object rather than copying the immutable object itself. A reference to an immutable object is a pointer to the immutable object).  

Per claim 38: 
Fulton discloses:
copy of the object comprises an immutable object (At least see ¶[0009] - an immutable object is marked as a read-only to form a read-only object).  

Per claim 39: 
Fulton discloses:
operation to generate the copy of the object comprises an operation to generate output of a data builder function, and wherein determining that the set of program code does not comprise one or more references to the data object after the operation to generate the copy of the data object comprises determining that a state of the object is not visible within the program code outside of the data builder function (At least see ¶[0058] - bit in the immutable object header states that the object is now allocated in read-only storage. This bit is used by JIT-generated code to perform a fast check as to whether the internal value of the immutable object should be externalized).  

Per claim 40: 
Fulton discloses:
set of optimized program code comprises a truncation or reallocation of memory storing the object (At least see ¶[0053] - immutable object allocation repository 328 is marked as read-write by storage management 326 of dynamic memory manager 308. Dynamic memory manager 308 allocates memory in immutable object allocation repository 328 for storing read-only immutable object 312. Dynamic memory manager 308 cleans up or de-allocates memory space to objects).  

Per claim 41: 
Fulton discloses:
determine that the set of program code comprises an operation to generate a copy of an object into which data is accumulated (At least see ¶[0033] - determination is made that a write to the immutable object will be made. In response to an attempt to write to the read-only object, an internal value of the read-only object is copied to a read-and-write using runtime information to form a writable copy of the read-only object); and 
in response to determining that the set of program code comprises the operation to generate the copy of the object into which data is accumulated, generate a set of further optimized program code, wherein the optimized program code comprises an allocation of one or more memory pages to store the object with a copy-on-write parameter instead of the operation to generate the copy of the object (At least see ¶[0048] - implementation of the optimization of copy-on-writes requires changes in runtime components, such as JIT compiler 304 and interpreter 306, so that these components are able to handle the changing state of the immutable objects, also see ¶[0042] -Dynamic memory manager 308 creates an immutable object in a read only storage to form read-only immutable object 312. In other words, read-only immutable object 312 is an object in heap memory 314 that has been set to read-only).  

Per claim 42: 
Fulton discloses:
attempt to write to at least one of the memory pages storing the object (At least see ¶[0043] -a process or method attempts to write to read-only immutable object 312 an exception is created, also see ¶[0047] - Memory in heap memory 314 may be allocated to objects); and 
in response to the attempting to write, cause a copy of the at least one memory page to be generated (At least see ¶[0044] -detecting an exception that indicates a write on read-only immutable object 312 is being attempted, also see ¶[0047] -Once a region of heap memory 314 has been allocated to an object, such as read-only immutable object 312).  

Per claim 43: 
Fulton discloses:
object comprises a buffer into which the data is accumulated using a plurality of modification operations resulting from an input/output operation (At least see FIG. 3->312 wherein immutable object/ heap object/ buffer object, with associated text).


Claim Rejections – 35 USC §103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 24-27 and 30-33  are rejected under 35 U.S.C. 103(a) as being unpatentable over Fulton et al. in view of Astete et al. (US PG-PUB. No. 2009/0288084 A1 herein after Astete [art previously made of record]).

Per claim 24: 
Fulton discloses:
A system (At least see ¶[0030] - a computer implemented method, apparatus, and computer usable program code for optimizing copy-on-writes of immutable objects), comprising: 
one or more computing devices comprising one or more respective hardware processors and memory (At least see ¶[0029] - main memory 208 or a cache such as found in north bridge and memory controller hub 202. A processing unit may include one or more processors or CPUs) configured to: 
in response to determining that the set of program code comprises the operation to generate the copy of the object (At least see ¶[0009] - an internal value of the read-only object is copied to a read-and-write using runtime information to form a writable copy of the read-only object), generate optimized program code based on the set of program code (At least see ¶[0040] - Dynamic compilation of bytecode into machine code is generally faster than compilation of source code into machine code. This dynamic compilation also allows JIT compiler 304 to optimize compiled code using information known only at runtime), wherein the generated optimized program code comprises an allocation of one or more memory pages to store the copy of the object (At least see ¶[0050] - specialization 324 creates additional control-flow code, which decides whether the internal value of an immutable object will be externalized to form writable copy 316 of immutable object 312 or whether a full copy of read-only immutable object 312 will be performed. The decision of whether to externalize the internal value or whether a full copy will be made is made based on whether the immutable object is allocated in read-only memory on heap memory 314, also see ¶[0042] -Dynamic memory manager 308 creates an immutable object in a read only storage to form read-only immutable object 312. In other words, read-only immutable object 312 is an object in heap memory 314 that has been set to read-only), and wherein to generate the optimized program code the one or more computing devices are configured to remove the operation to generate the copy of the object from the set of program code and include a copy-on-write parameter with the allocation of the one or more memory pages (At least see ¶[0081]- read-only object is formed to delay copying of the immutable object until a runtime determination is made that a write to the immutable object will be made. In response to an attempt to write to the read-only object, an internal value of the read-only object is copied using runtime information to form a writable copy of the read-only object. A set of references for the read-only object are 
Fulton sufficiently discloses the system as set forth above, but Fulton does not explicitly disclose: analyze a set of program code executable using a virtual machine to determine that the set of program code comprises an operation to generate a copy of an object, wherein the object is configured to accumulate data.

However, Astete discloses:
analyze a set of program code executable using a virtual machine to determine that the set of program code comprises an operation to generate a copy of an object, wherein the object is configured to accumulate data (At least see ¶[0074] - storage media may provide virtual storage for virtual machine running within the MTVMI. Additionally, storage nodes may provide long and/or short term data storage for tenant information such as virtual data center configurations, and data archives … these storage nodes may support capabilities to create snapshots, clones, and mirrors for data objects stored on these nodes. The snapshot of a data object creates a point-in-time checkpoint copy of the data object that is not directly modifiable. The cloning of a data object creates a point-in-time copy of the data object that can subsequently modified independent of the parent object).
	It would have been obvious to one ordinary skill in the art at time the invention was made to incorporate Astete into Fulton’s invention because shared computing infrastructure may incorporate a software environment and interface capable of facilitating the automation of specific virtualized infrastructure based services, where in infrastructure may incorporate a software platform that implements a portal where users can develop and exchange data that may be useful within the infrastructure, such data could include, e.g., virtual data center configurations and software applications that could be run within the virtual data center, and said data could be developed by individual users or by group collaboration within the infrastructure as suggested by Astete (please see ¶[0032]).

Per claim 25: 
Fulton discloses:
execute the optimized program code using the virtual machine (At least see ¶[0040] - dynamic compilation also allows JIT compiler 304 to optimize compiled code), comprising: 
attempt to write to at least one of the memory pages storing the object (At least see ¶[0057]- dynamic memory manager 308 sets the pages associated with immutable object allocation repository 328); and in response to the attempting to write, cause a copy of the at least one memory page to be generated (At least see ¶[0033] - read-only object is formed to delay copying of the immutable object until a runtime determination is made that a write to the immutable object will be made).  

Per claim 26: 
Fulton discloses:
object comprises a buffer into which the data is accumulated using a plurality of modification operations resulting from an input/output operation (At least see FIG. 3->312 wherein immutable object/ heap object/ buffer object, with associated text).  

Per claim 27:
Fulton discloses:
data is accumulated using a plurality of buffers (At least see ¶[0047] - Memory in heap memory 314 may be allocated to objects).  

Per claim 30: 
Fulton discloses:
One or more non-transitory computer-readable storage media storing program instructions computer-executable (At least see ¶[0030] - a computer implemented method, apparatus, and computer usable program code for optimizing copy-on-writes of immutable objects) to perform: 
determining that a set of program code comprises an operation to generate a copy of an object into which data is accumulated (At least see ¶[0033] - determination is made that a write to the immutable object will be made. In response to an attempt to write to the read-only object, an internal value of the read-only object is copied to a read-and-write using runtime information to form a writable copy of the read-only object), wherein the set of program code is executable using a virtual machine (At least see ¶[0040] - binary representation of executable program code that is capable of being executed in a virtual machine); and 
responsive to the determining, generating optimized program code based on the set of program code (At least see ¶[0040] - Dynamic compilation of bytecode into machine code is generally faster than compilation of source code into machine code. This dynamic compilation also allows JIT compiler 304 to optimize compiled code using information known only at runtime), wherein the program code comprises an allocation of one or more memory pages to store the copy of the object (At least see ¶[0050] - specialization 324 creates additional control-flow code, which decides whether the internal value of an immutable object will be externalized to form writable copy 316 of immutable object 312 or whether a full copy of read-only immutable object 312 will be performed. The decision of whether to externalize the internal value or whether a full copy will be made is made based on whether the immutable object is allocated in read-only memory on heap memory 314, also see ¶[0042] -Dynamic memory manager 308 creates an immutable object in a read only storage to form read-only immutable object 312. In other words, read-only immutable object 312 is an object in heap memory 314 that has been set to read-only), and wherein to generate the optimized program code the one or more computing devices are configured to remove the operation to generate the copy of the object from the set of program code and include a copy-on-write parameter with the allocation of the one or more memory pages (At least see ¶[0081]- read-only object is formed to delay copying of the immutable object until a runtime determination is made that a write to the immutable object will be made. In response to an attempt to write to the read-only object, an internal value of the read-only object is copied using runtime information to form a writable copy of the read-only object. A set of references for the read-only object are updated to point to the writable copy of the read-only object. Delaying copying of the immutable object optimizes a copy-on-write of the immutable object, also see ¶[0047] - Heap memory 314 is an area or pool of unused memory residing in main memory or primary memory … reference does not store the actual desired data itself but rather points to the object that does store the desired data).

Fulton sufficiently discloses the system as set forth above, but Fulton does not explicitly disclose: analyzing a set of program code executable using a virtual machine to determine that the set of program code comprises an operation to generate a copy of an object, wherein the object is configured to accumulate data.

However, Astete discloses:
analyzing a set of program code executable using a virtual machine to determine that the set of program code comprises an operation to generate a copy of an object, wherein the object is configured to accumulate data (At least see ¶[0074] - storage media may provide virtual storage for virtual machine running within the MTVMI. Additionally, storage nodes may provide long and/or short term data storage for tenant information such as virtual data center configurations, and data archives … these storage nodes may support capabilities to create snapshots, clones, and mirrors for data objects stored on these nodes. The snapshot of a data object creates a point-in-time checkpoint copy of the data object that is not directly modifiable. The cloning of a data object creates a point-in-time copy of the data object that can subsequently modified independent of the parent object).
	It would have been obvious to one ordinary skill in the art at time the invention was made to incorporate Astete into Fulton’s invention because shared computing infrastructure may incorporate a software environment and interface capable of facilitating the automation of specific virtualized infrastructure based services, where in infrastructure may incorporate a software platform that implements a portal where users can develop and exchange data that may be useful within the infrastructure, such data could include, e.g., virtual data center configurations and software applications that could be run within the virtual data center, and said data could be developed by individual users or by group collaboration within the infrastructure as suggested by Astete (please see ¶[0032]).


Per claim 31: 
Fulton discloses:
executing the optimized program code using the virtual machine (At least see ¶[0040] - dynamic compilation also allows JIT compiler 304 to optimize compiled code), comprising: 
attempting to write to at least one of the memory pages storing the object (At least see ¶[0057]- dynamic memory manager 308 sets the pages associated with immutable object allocation repository 328); and in response to the attempting to write, cause a copy of the at least one memory page to be generated (At least see ¶[0033] - read-only object is formed to delay copying of the immutable object until a runtime determination is made that a write to the immutable object will be made).  

Per claim 32: 
Fulton discloses:
object comprises a buffer into which the data is accumulated using a plurality of modification operations resulting from an input/output operation (At least see FIG. 3->312 wherein immutable object/ heap object/ buffer object, with associated text).  

Per claim 33: 
Fulton discloses:
data is accumulated using a plurality of buffers (At least see ¶[0047] - Memory in heap memory 314 may be allocated to objects).  


9.	Claims 28-29 and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fulton et al. in view of Astete et al., and further in view of Christopher Michael Thomson (US PG-PUB. No. 2007/0007770 A1 herein after Thomson [art has been previously made of record]).

Per claim 28: 
Fulton discloses:
in response to determining that the set of program code does not comprise the one or more references to the additional object after the operation to generate the copy of the additional object, replace the operation to generate the copy of the additional object in the set of program code with an operation to update a pointer in the optimized program code (At least see ¶[0009] -set of references for the read-only object is updated to point to the writable copy of the read-only object).
Fulton modified by Astete sufficiently discloses the system as set forth above, but Fulton modified by Astete does not explicitly teaches: determine whether the set of program code does not comprise one or more references to an additional object after an operation to generate a copy of the additional object.  

However, Thomson discloses: 
determine whether the set of program code does not comprise one or more references to an additional object after an operation to generate a copy of the additional object (At least see ¶[0005] - instructions for granting the request if there are no persistent references to the data object by application threads in the plurality of application threads).  
It would have been obvious to one ordinary skill in the art at time the invention was made to incorporate Thomson into Fulton modified by Astete’s invention because Thomson’s teaching would reduces overhead in multithreaded programs by allowing application threads to obtain object references without using resource intensive operations such as StoreLoad style memory barriers or mutex operations, and by efficiently determining when a data object in shared memory is not referenced by any application thread so that the shared data object can be modified while maintaining data coherency as once suggested by Thomson (please see ¶[0009]).

Per claim 29: 
Fulton discloses:
operation to update the pointer comprises an operation to make an output object of a procedure point to the object, wherein the object is built by the procedure (At least see ¶[0006] - process can make a copy of a reference to the immutable object rather than copying the immutable object itself. A reference to an immutable object is a pointer to the immutable object).  

Per claim 34: 
Fulton discloses:
in response to determining that the set of program code does not comprise the one or more references to the additional object after the operation to generate the copy of the additional object, replace the operation to generating the copy of the additional object in the set of program code with an operation to update a pointer in the optimized program code (At least see ¶[0009] -set of references for the read-only object is updated to point to the writable copy of the read-only object).
Fulton modified by Astete sufficiently discloses the system as set forth above, but Fulton does not explicitly teaches: determining whether the set of program code does not comprise one or more references to an additional object after an operation to generate a copy of the additional object.  

However, Thomson discloses: 
determining whether the set of program code does not comprise one or more references to an additional object after an operation to generate a copy of the additional object (At least see ¶[0005] - instructions for granting the request if there are no persistent references to the data object by application threads in the plurality of application threads).  
It would have been obvious to one ordinary skill in the art at time the invention was made to incorporate Thomson into Fulton modified by Astete’s invention because Thomson’s teaching would reduces overhead in multithreaded programs by allowing application threads to obtain object references without using resource intensive operations such as StoreLoad style memory barriers or mutex operations, and by efficiently determining when a data object in shared memory is not referenced by any application thread so that the shared data object can be modified while maintaining data coherency as once suggested by Thomson (please see ¶[0009]).

Per claim 35:
Fulton discloses:
operation to update the pointer comprises an operation to make an output object of a procedure point to the object, wherein the object is built by the procedure (At least see ¶[0006] - process can make a copy of a reference to the immutable object rather than copying the immutable object itself. A reference to an immutable object is a pointer to the immutable object).   

Remarks
10.	Applicant's arguments filed August 13th, 2021 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONCLUSION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                        11/19/2021